Citation Nr: 0504158	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
October 1971 and from November 1972 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 2001, the RO denied service connection for PTSD.  In 
November 2002, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right knee disability.  The veteran 
subsequently appealed these issues.  

In November 2004, the veteran motioned to advance his case on 
the Board's docket.  In December 2004, the Board denied the 
motion to advance.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  No further notification or development action is required 
with respect to the new and material issues; VA has satisfied 
its duty to notify and has obtained all evidence necessary 
for an equitable disposition of the veteran's appeal 
regarding service connection for PTSD.  

2.  In May 1997, the RO denied service connection for PTSD.  
The veteran did not appeal this decision within one year of 
being notified.  

3.  Evidence added to the record since May 1997 includes VA 
medical opinions that address whether or not the veteran 
currently has PTSD.  This evidence is new and may be 
considered to bear directly and substantially upon the merits 
of the veteran's claim for service connection.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently meets the diagnostic criteria for 
PTSD.  

5.  The August 1982 Board decision, which denied service 
connection for a right knee disability, is final and is not 
subject to revision on the same factual basis.  

6.  Evidence added to the record since the August 1982 Board 
decision includes a medical diagnosis of right knee arthritis 
probably related to a history of trauma; this evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).

2.  New and material evidence has been submitted since the 
final May 1997 rating decision and the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

4.  The August 1982 Board decision, which denied service 
connection for a right knee disability, is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1982) (currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)).  

5.  New and material evidence has been submitted since the 
final August 1982 Board decision and the claim of entitlement 
to service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminated the concept of a well-grounded claim, imposed on 
VA certain notification requirements, and redefined the 
obligations of VA with respect to the duty to assist.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the favorable decisions to reopen the veteran's 
claims for service connection for PTSD and a right knee 
disability, additional notification or development with 
regard to the new and material issues would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

PTSD

In May 1997, the RO denied the veteran's claim for service 
connection for PTSD essentially based on findings that there 
was no confirmed diagnosis of PTSD and the evidence available 
for review was inadequate to establish that a stressful 
experience occurred.  The veteran was notified of this 
decision by letter dated in June 1997.  The veteran did not 
appeal this decision and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004)).

In March 2001, the veteran submitted an informal claim for 
service connection for PTSD.  The Board acknowledges that in 
the May 2001 rating decision, the RO phrased the issue as 
service connection for PTSD, as opposed to whether new and 
material evidence had been submitted to reopen this claim.  
Notwithstanding, it appears that the RO considered the 
threshold new and material question.  In fact, the June 2003 
statement of the case (SOC) notified the veteran that his 
previously denied claim was considered reopened on the basis 
of the newly submitted evidence.  

Notwithstanding the RO's reopening of the veteran's claim for 
service connection for PTSD, it is an initial requirement of 
the Board to ascertain whether new and material evidence has 
been presented.  See 38 U.S.C.A. § 5108 (West 2002).  The 
Board is required to consider the issue of finality prior to 
any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  

At the time of the May 1997 rating decision the record 
contained various pertinent evidence.  Service medical 
records were negative for any diagnosed chronic psychiatric 
disability, to include PTSD.  

The veteran's DA Form 20 from his first period of service 
indicates that he served in Vietnam from January 1970 to 
November 1970.  His military occupational specialty (MOS) was 
subsistence storage specialist.  He participated in the 
Vietnam Winter-Spring 1970 campaign and an unnamed campaign.  
No awards conclusively indicating combat were authorized.  

VA examinations in November 1978 and June 1984 did not 
include any findings related to the psychiatric system.  VA 
outpatient records contained in the claims folder at the time 
of the May 1997 rating decision were negative for any 
diagnosis of PTSD.  

In his September 1996 claim, the veteran reported that he was 
a combat veteran with service in Vietnam.  In October 1996, 
the veteran responded to the PTSD questionnaire, reporting 
various stressors.  However, the veteran did not provide 
specific details regarding his claimed stressors.  

Since the final May 1997 decision, additional evidence has 
been added to the claims folder.  This includes a December 
2001 VA PTSD intake report indicating a diagnosis of PTSD, 
and an April 2002 VA examination report, which did not 
include a diagnosis of PTSD.  

The Board finds the aforementioned evidence to be new, as it 
was not previously considered.  The Board also finds the 
cited evidence to be material in that it may be considered to 
bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
meets the diagnostic criteria for PTSD, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.

The Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for PTSD is reopened.  The veteran is not 
prejudiced by the Board's consideration of the merits of his 
service connection claim as the RO reopened this claim and 
has already considered this issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to a discussion on the merits, the Board must consider 
the threshold question of whether VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claim for service connection for PTSD.  

Letters dated in April 2001, May 2001, and April 2003 
collectively notified the veteran of the enactment of the 
VCAA and of the evidence necessary to substantiate a claim 
for service connection.  The veteran was advised of his and 
VA's respective obligations with regard to obtaining 
evidence.  Specifically, he was informed that VA would make 
reasonable efforts to help him get the evidence necessary to 
support his claim, but that he must give enough information 
about the records so that VA could request them.  The veteran 
was asked to inform VA about any additional evidence that he 
would like them to consider.  He was also requested to send 
any additional evidence or information describing additional 
evidence to the RO.  The June 2003 SOC set forth the 
regulations pertaining to VA's duty to assist and for service 
connection for PTSD.  This document also advised the veteran 
of the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for the decision.  

The claims folder contains the veteran's service medical 
records and relevant pages from his service personnel file 
for his period of service from July 1969 through October 
1971.  The Board acknowledges that service personnel records 
were not obtained for all periods of service.  
Notwithstanding, the veteran alleges he has PTSD due to 
service in Vietnam and he has not reported being in Vietnam 
other than during his first period of service.  Accordingly, 
additional service personnel records are not required.  

The Board also acknowledges that VA has not attempted to 
verify the veteran's reported stressors via the United States 
Armed Services Center for Unit Records Research (CURR).  By 
letter dated in April 2001, the RO requested that the veteran 
complete the PTSD questionnaire.  He was informed that they 
were unable to verify reported events unless he provided at 
least the month and year of the event and the specific 
organizational assignment including company, battalion, 
regiment, etc.  Letter dated in April 2003 advised the 
veteran that VA needed additional information regarding the 
traumatic incident he reportedly witnessed in 1970.  He was 
asked to provide the name and unit of the soldier killed, and 
any additional events that he believes qualify as in-service 
stressors.  

The veteran has been asked on various occasions to provide 
additional information regarding his claimed stressors.  He 
was in Vietnam for approximately 11 months and although he 
has identified various stressors, to include rocket 
and/mortar attacks, he has not provided specific information 
such as the who, what, when, and where.  Without detailed 
information, the Board concludes that an attempt at stressor 
verification through CURR would serve no useful purpose and 
at this time would not aid the veteran in substantiating his 
claim.  The Board notes that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The claims folder contains various outpatient treatment 
records from the VAMC in New Orleans.  The veteran has not 
provided authorizations for the release of any private 
treatment records.  The veteran was afforded a VA PTSD 
examination in April 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran contends he is entitled to service connection for 
PTSD.  He reported that while stationed at "Cachoo, 
Vietnam" during 1970, he was playing basketball with some 
other soldiers.  It was approximately 6:00 in the evening and 
they heard loud whistles signifying incoming.  One soldier 
was killed during this incident.  He also reported that while 
stationed in "Swan Luc, Vietnam" during the 1970's he was 
pulling guard duty in the class 1 petroleum yard.  The next 
thing he knew he was being fired upon.  The rockets and 
mortars were coming so fast that he did not think he would 
survive.  He reported that he received the Bronze Star with 
Oak Leaf cluster for this.  

The veteran underwent a VA PTSD intake evaluation in December 
2001.  Information regarding the veteran's military history 
and experiences was derived from veteran self-report.  The 
veteran reported that he intended to make the military his 
career but hesitated at re-enlistment in 1978 because he was 
to be sent to Iran during the hostage crisis.  He served in 
Vietnam for 11 months and his general duties were to receive 
and issue food, convoys, and guard duty.  He reported the 
following trauma: incoming (mortars, rockets), 
ambushes/attacks, firefights, injured (struck knee while 
diving into bunker during mortar attack), and exposure to 
death of others.  He also reported that while on guard duty a 
mortar round struck six feet from him and he observed 
shrapnel flying all around him, although he was not hit.  He 
stated that he received two Bronze Stars with an Oak Leaf 
Cluster, Combat Infantryman Badge (CIB), and the customary 
theater ribbons and badges.  

The veteran reported substance abuse and a history of 
violence.  He reported hallucinations, and suicidal and 
homicidal ideation.  Regarding symptoms of PTSD, the veteran 
apparently reported re-experiencing, numbing/avoidance, and 
hyperarousal.  The examiner noted that the veteran also 
exhibited signs of severe clinical depression with psychotic 
features.  

Axis I diagnoses were PTSD; major depressive disorder, 
recurrent, with mood-incongruent psychotic features; alcohol 
dependence, in partial remission; and cocaine abuse, in 
partial remission.  The examiner indicated that the veteran 
exhibited the full symptom pattern diagnostic of PTSD related 
to his military service in Vietnam.  He was referred to the 
PTSD Day Program for individuals exhibiting PTSD and a co-
morbid psychotic disorder and to a psychiatrist for 
medication evaluation and management.  

The veteran underwent a VA PTSD examination in April 2002.  
The examiner reviewed available records, including the 
veteran's claims folder.  The veteran reported serving with 
the 25th Infantry Division out of Chu Lai in supply and that 
he volunteered to bring supplies to the more distant 
firebases.  He repeatedly called himself a combat soldier and 
reported earning a CIB and two Bronze Stars with Oak Leaf 
Cluster.  The examiner noted that military records did not 
show a CIB and that they showed one Bronze Star awarded after 
the veteran left Vietnam.  The examiner stated that the Army 
has two types of Bronze Stars.  One is for meritorious duty 
(you can earn this by being a good clerk) and the other is 
the Bronze Star with valor ("V") device.  The examiner 
opined that the veteran did not earn his Bronze Star for 
bravery under fire.  When asked what he did to earn the 
Bronze Star, the veteran told the examiner that he hit the 
dirt and ran for cover when incoming enemy fire came close.  
The examiner stated that "[s]imply put, no one earns the 
Bronze Star by running for cover."  After Vietnam the 
veteran served in the continental United States and in 
Germany.  

Regarding traumatic events, the examiner did not concede that 
the veteran was in combat.  He indicated that the veteran 
likely saw someone hurt or killed while on base and/or while 
on guard duty; however, his score on the Combat Exposure 
Scale was higher than that of veterans who served in front 
combat units.  Regarding his symptoms, the veteran said he 
did not know what the symptoms of PTSD were.  He acted as if 
he did not know how he got to the PTSD clinic or about filing 
a claim for PTSD.  When pressed for details, he said he 
sometimes is jumpy, has a bad dream, or gets angry when 
reminded of war such as by 9/11.  

Objectively, there were no indications of a thought disorder, 
mania, or gross cerebral dysfunction.  The veteran very often 
contradicted both his own statements and the records.  When 
these contradictions were pointed out to him, he simply 
denied having said what was earlier recorded, or indicated 
that the military and clinical records were incorrect.  The 
examiner deemed the veteran's score on the Combat Exposure 
Scale as highly exaggerated.  The same sense of exaggeration 
was noted on the Beck Depression Inventory and PAI.  

In summary, the examiner stated the following:

[The veteran] shows major impairment in 
many areas of his life.  However, it is 
much more likely than not his military 
experiences did not adversely impact him.  
Rather, his military service is notable 
for the best he has achieved in life.  
His reported history and clinical 
presentation is and has been so self-
contradictory and contradictory to 
documented facts that his reported 
symptom history simply is not credible....

The examiner found the veteran's credibility to be lacking 
because his claims now were so far from what he said on other 
occasions and what was in the record.  He indicated that the 
veteran expects others to believe him no matter what and that 
he has a very arbitrary sense of reality that shifts on his 
needs.  The examiner further indicated that the veteran has a 
personality disorder that predates the military service, and 
his depression is due to the consequences of those actions 
and his probable substance abuse.  

Axis I diagnoses were depressive disorder, not otherwise 
specified; and rule out alcohol dependence.  Axis II 
diagnoses were personality disorder, not otherwise specified 
with antisocial and inadequate features (primary diagnosis).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 
38 C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As discussed, in December 2001 the veteran was diagnosed with 
PTSD related to his military service in Vietnam.  The April 
2002 VA examination report, however, did not include an Axis 
I diagnosis of PTSD, but rather indicated that the veteran's 
primary diagnosis was a personality disorder.  Thus, the 
Board must consider the probative value of these medical 
opinions.  

For various reasons, the Board finds the April 2002 VA 
examination report to be more probative.  First, the December 
2001 PTSD intake evaluation was for the purpose of treatment 
and was based entirely on history as reported by the veteran.  
On review, the veteran's reported history was not entirely 
consistent with the evidence of record.  See Reonal v. Brown, 
5 Vet. App. 458 (1993) (medical opinion based on inaccurate 
premise is not probative).  The April 2002 VA examination, 
however, was for the purpose of determining whether or not 
the veteran had PTSD based on his military service and was 
based on a review of available records, including the 
veteran's claims folder.  

Second, the April 2002 VA examination included psychiatric 
testing and there is no indication that this was accomplished 
at the time of the PTSD intake evaluation.  The Board 
acknowledges the December 2001 opinion that that the veteran 
exhibited the full symptom pattern of PTSD.  Again, this 
appears to be based on the veteran's self-report.  The April 
2002 examination indicated that psychiatric testing was 
exaggerated and the examiner commented on the veteran's 
inability to report symptoms of PTSD until pressed for 
details.  

Third, in evaluating the probative value of the opinions, the 
Board considers factors such as the health care provider's 
knowledge and skill in analyzing medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  In this regard, the 
Board notes that a psychology technician conducted the 
December 2001 VA evaluation, whereas the April 2002 VA 
examiner was a Ph.D.  Further, the April 2002 VA examiner 
provided significant rationale supporting his opinions.  He 
set forth the veteran's pre-military, military, and post-
military history in detail.  The examiner also thoroughly 
discussed the contradictory statements made by the veteran 
and his resultant credibility.  Accordingly, the April 2002 
VA examination report is considered highly probative and the 
preponderance of the evidence is against a finding that the 
veteran currently meets the diagnostic criteria for PTSD.  

In summary, the Board concludes that the evidence does not 
satisfy the first element of a successful PTSD claim (i.e., 
evidence of a current diagnosis in accordance with 38 C.F.R. 
§ 4.125).  Given this finding, it is not necessary to discuss 
in detail whether the veteran participated in combat or 
whether there is credible supporting evidence of an in-
service stressor.  In this regard, the Board notes that the 
veteran was attached to an infantry division in Vietnam with 
a non-combat MOS.  The veteran's DA Form 20 does not confirm 
that he was awarded a CIB as reported or any other award 
conclusively indicating combat.  Further, as previously 
discussed, the veteran has not provided sufficient details to 
allow for verification of his reported stressors.  

The Board has reviewed all evidence of record and determines 
that service connection for PTSD is not warranted.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Right Knee Disability

In May 1981, the RO denied the veteran's claim for service 
connection for a right knee disability.  The veteran 
subsequently perfected an appeal of this decision.  In August 
1982, the Board denied service connection for a right knee 
disability, essentially based on a finding that the veteran's 
in-service right knee injury was acute and transitory and not 
productive of permanent residual disability.  This decision 
is final and is not subject to review on the same factual 
basis.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1982) 
(currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004)).  

In June 2002, the veteran requested to reopen his claim for 
service connection for a right knee disability.  Since the 
veteran's claim to reopen was received subsequent to August 
29, 2001, the amended regulation regarding new and material 
evidence is for application.  

At the time of the August 1982 Board decision, the record 
contained various pertinent evidence.  Service medical 
records show that the veteran twisted his right knee in May 
1970 and was diagnosed with traumatic effusion.  On 
examination for separation in August 1978, the veteran's 
lower extremities were reported as normal and no 
abnormalities of the right knee were noted.  The veteran 
underwent a VA examination in November 1978 and his 
musculoskeletal system was reported as normal.  At the 
November 1981 RO hearing, the veteran reported that he had 
problems with his knee throughout service and that he has had 
knee pain since that time.  

Since the final August 1982 Board decision, additional 
evidence has been added to the record.  This includes recent 
VA outpatient records showing treatment for complaints of 
right knee pain and swelling.  X-ray dated in November 2001 
demonstrated a normal right knee.  A primary care note dated 
in May 2002, however, includes an impression of arthritis 
right knee probably related to history of trauma with 
effusion without signs or symptoms of infection.  

The foregoing evidence is new, as it was not previously 
considered.  For the purposes of reopening the claim, this 
evidence is presumed credible, see Justus, supra, and on 
review, the Board finds that it is material.  It relates to 
an unestablished fact necessary to substantiate the claim in 
that it suggests a current right knee disability related to a 
history of trauma.  This evidence is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for a right knee disability is 
reopened.  


ORDER

The veteran's claim for service connection for PTSD is 
reopened.  

Service connection for PTSD is denied.  

The veteran's claim for service connection for a right knee 
disability is reopened.  


REMAND

Since service connection for a right knee disability has been 
reopened, the Board must consider the merits of the claim.  
On review, the Board finds that additional development is 
needed.  See 38 C.F.R. § 3.159(c) (2004).  

Information in the claims folder indicates that the veteran 
receives treatment related to his right knee at the VAMC in 
New Orleans.  The most recent records from this facility are 
dated in July 2002.  A June 2002 outpatient note indicates 
that a MRI of the right knee was requested and that the 
veteran should follow up in prime.  Thus, additional VA 
records should be requested.  

Service medical records indicate that the veteran was treated 
for a right knee injury during service.  The record also 
contains an outpatient note suggesting that the veteran 
currently has a right knee disability related to a history of 
trauma.  The veteran has not had a VA examination in 
connection with his reopened claim to ascertain whether he 
has a current right knee disability related to his active 
military service and on review, the Board finds that the 
requirements for a VA examination are sufficiently met.  See 
38 C.F.R. § 3.159(c)(4) (2004).   

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
his right knee from the VAMC New Orleans 
for the period from July 2002 to the 
present.  All records obtained should be 
associated with the claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of 
determining the nature and etiology of 
any diagnosed right knee disability.  All 
necessary tests and studies should be 
performed.

If the veteran is diagnosed with a right 
knee disability, the examiner is 
requested to provide an opinion as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed right knee 
disability is related to the veteran's 
active military service or events 
therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
reconcile any findings with the service 
medical records (including the separation 
examination report), the November 1978 VA 
examination report, and the May 2002 
primary care note.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
right knee disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


